Citation Nr: 1126919	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The appellant reportedly had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard of Georgia from 1965 to 1972, including a period of ACDUTRA from March 9, 1967 to July 8, 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2010, the Board remanded the appellant's case to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that hearing loss had its onset during or was otherwise caused by active service.

2.  The evidence of record preponderates against a finding that tinnitus had its onset during or was otherwise caused by active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the appellant 's active military service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

2.  Tinnitus was not incurred in or aggravated by the appellant 's active military service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In January 2005, March 2006, and March 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the appellant of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the appellant was informed of how VA determines disability ratings and effective dates, as required by Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The appellant's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

As noted above, in February 2010, the Board remanded the appellant's case to the RO for further development that included sending him an appropriate notice letter, and affording him an appropriate VA examination.  There has been substantial compliance with this remand, as the appellant was sent an appropriate letter in March 2009, and a VA medical examination was performed in May 2010, the report of which is of record.

The Board finds that the duty to assist the appellant has been satisfied in this case.

I. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The appellant asserts that he was exposed to acoustic trauma during his active military service in the National Guard, and he believes that this exposure caused him to develop bilateral hearing loss and tinnitus.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a appellant is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of sensorineural hearing loss in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 3.6.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a appellant 's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the appellant may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records reflect that, when examined for enlistment into service in December 1965, the appellant 's hearing acuity on the whispered voice test was reported as 15/15 in each ear, an ear abnormality was not noted, and he was found qualified for enlistment. 

Service treatment records reflect that, when examined for six month active duty for training on March 13, 1967, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25) 
0 (10)
5 (15)
10 (20)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10) 
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

When the appellant was examined on June 13, 1967, for "REFRAD" (release from active duty), audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15) 
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10) 
0 (5)



Post service, a May 25, 1995 private audiogram record includes the appellant's history of a "lack of noise exposure".  Audiogram results in puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
n/a
50
LEFT
15
25
35
n/a 
45

A May 30, 1995 private hospital tinnitus questionnaire indicates that the appellant had gradual hearing loss and experienced pulsating tinnitus that he first noticed "several years ago".  

In an October 2004 signed statement, R.V.A., M.D., an ear, nose, and throat specialist, noted that the appellant had gradual decreased hearing over many years.  According to Dr. R.V.A., the appellant first noted his problem "many years ago" after getting out of the National Guard.  It was further noted that the appellant said he was in the National Guard from 1965 to 1972 and experienced a gradual decrease in hearing and high pitched tinnitus since that time.  Dr. R.V.A. indicated that the appellant said he was exposed to noise from mortars, gunfire, tanks, and artillery without hearing protection while in the National Guard.  Upon evaluation, the diagnosis was bilateral mild to severe hearing loss more likely than not secondary to noise exposure in the National Guard in (the appellant's) seven year service, and also had tinnitus secondary to this noise exposure. 

In May 2010, the appellant underwent VA examination.  According to the examination report, the examiner reviewed the appellant's medical records and performed a clinical evaluation.  The appellant complained of bilateral hearing loss that was first noticeable during basic training in 1967.  He said he was in Army 

National Guard from 1967 to 1972 with six months of active duty.  The appellant reported exposure to noise from rifles, machine guns, mortars, grenade range, tanks, and artillery, without hearing protection.  During inactive duty, he said he was exposed to rifles on the firing range, without hearing protection.  He denied any exposure to acoustic trauma in civilian life.  Audiogram results in puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
50a
55
LEFT
25
35
40
50 
60

The appellant also reported having constant bilateral subjective tinnitus.  The diagnosis was normal to moderately severe bilateral hearing loss.  

As to an opinion regarding the etiology of the appellant's hearing loss, the VA examiner said he could not resolve the issue without resort to mere speculation.  However, then the examiner noted the appellant's exposure to noise from artillery fire during weapons qualification training while on ACDUTRA.  The VA examiner explained that the September 2005 Institute of Medicine Report on noise exposure in the military, discussed infra, and referenced by the appellant in his April 2006 substantive appeal, concluded that based on current knowledge noise induced hearing loss (NIHL) occurred immediately, i.e., there was no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  Further, the VA examiner said that, according to the Noise Manual, (5th edition, Berger, et.al., ed. AIHA Press 2000, p. 125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  

In the VA examiner's opinion, if the appellant's June 1967 "REFRAD" audiogram was performed at the end of his active duty period, then appellant's hearing loss and tinnitus were less likely as not due to noise exposure from artillery fire during weapons qualification training, as there was no support for delayed onset of hearing loss from noise exposure and noise rarely caused tinnitus without also causing hearing loss.  The VA examiner said that if the June 1967 audiogram was performed prior to the end of the appellant's active duty period and there was no post-active duty audiogram, he was unable to resolve the issue without resort to mere speculation (citing the September 2005 Institute of Medicine report on noise exposure in the military, "Noise and Military Service-Implications for Hearing Loss and Tinnitus discussed infra).  

According to the VA examiner, it was possible that etiologies other than active duty noise exposure contributed to the appellant's hearing loss and tinnitus, including aging, inactive duty noise exposure high blood pressure, use of potentially ototoxic medication and caffeine.  The VA audiologist said that it would be speculative to allocate a degree of the appellant's current hearing loss and tinnitus to each of those etiologies.  The VA examiner commented that, while Dr. R.V.A. opined that the appellant's hearing loss and tinnitus were more likely than not secondary to National Guard noise exposure, the physician did not review service treatment records or discuss active versus inactive duty noise exposure. 

As mentioned above, in support of his claim, the appellant submitted a copy of a Summary of Institute of Medicine Report titled "Noise and Military Service-Implications for Hearing Loss and Tinnitus" Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service From World War II to the Present.  The document, authorized by Public Law 107-330, discusses sources of hazardous noise exposure during active duty, that include weapons systems, ground vehicles, ships, aircraft, communications equipment, and industrial-type activities, and indicates that noise levels are sufficient to cause hearing loss and tinnitus.

The Board notes, however, that this document contains no specific findings pertaining to this appellant 's manifestation of hearing loss and tinnitus due to exposure to acoustic trauma while on active duty.  As a lay person, relying on a public document or a medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his hearing loss and tinnitus.  See e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that medical treatise evidence cannot simply provide speculative generic statements not relevant to the appellant 's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, and based on the analysis below, the evidence of record shows that the appellant 's bilateral hearing loss and tinnitus are not at least as likely as not related to his treatment by VA.  Therefore, while the Board has considered the Noise-Induced Hearing Loss and Tinnitus report, it is not sufficient to outweigh the May 2010 VA examiner's opinion.

The appellant has contended that service connection should be granted for bilateral hearing loss and tinnitus.  Although the evidence shows that the appellant currently has bilateral hearing loss and tinnitus, a clear preponderance of the evidence is against a finding that these disabilities are related to service or any incident thereof.  On the other hand, the record reflects that his ears and hearing were normal on separation from his most significant period of ACDUTRA and the first post-service report of hearing loss and tinnitus was in 1995, approximately 23 years after the appellant left the National Guard. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  The Board finds this passage of years to be evidence against service connection.

The appellant is competent to state that he has had auditory problems since service.  In this case, the appellant did not initially claim that tinnitus or hearing loss began in service, rather, he stated to Dr. R.V.A. that his hearing loss began after his discharge from the National Guard; and he did not specify when his tinnitus started.  His claim was that it was due to acoustic trauma in service.  Subsequently he has claimed that his hearing loss is due to service and he told the 2010 VA examiner that it started during basic training.  To the extent that the appellant may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with earlier statements wherein he places the onset of hearing loss sometime after leaving the National Guard and is not reliable evidence.  Furthermore, any claim of continuity of symptoms is less probative than the June 1967 examination report showing hearing within normal limits, the first showing of pertinent disability many years after service was completed, and the negative etiology opinion by the May 2010 VA audiologist who opined that it was less likely as not that the appellant's hearing loss and tinnitus were due to artillery fire during weapons qualification training.  

In support of his claim, the appellant points to the opinion rendered by Dr. R.V.A. in October 2004, to the effect that it was more likely than not that the appellant's bilateral hearing loss was secondary to noise exposure in the National Guard "in his seven year service".  

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference. Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held that a medical opinion based on speculation, without supporting clinical data or a rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Dr. R.V.A.'s October 2004 statement does not cite to a review of any other evidence and misleadingly indicates that the Veteran had 7 years of National Guard service (while he was in the National Guard for about 7 years, his actual service assuming regular weekend drills and two weeks of ACDUTRA every year was a total of less than a year).  The report suggests that auditory problems post dated service, but does not explain why it is likely the effect of acoustic trauma was delayed.  There was no explanation for the first showing of auditory disability more than 20 years after service or consideration of other possible causes of hearing loss and tinnitus. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that there must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

More persuasive, in the opinion of the Board, is the May 2010 opinion from the VA examiner who reviewed the appellant 's medical records, concluded that the appellant 's hearing loss and tinnitus were not was caused by noise exposure during service and provided a rationale for his opinion.  Thus, in this examiner's opinion, the appellant 's military service, including noise exposure during ACDUTRA, was not related to his existing bilateral hearing loss and tinnitus.  This opinion is deemed more probative than the private opinion that appears to be based more on an 

inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. at 461 (a medical opinion based on an inaccurate factual premise is not probative).

Service connection may only be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 3.6.  

The VA examiner, in May 2010 stated that he had reviewed the evidence of record and provided a clear rationale for his opinion, citing pertinent medical literature.  The medical treatise evidence submitted by the Veteran supports the opinion that it is unlikely that acoustic trauma experienced years earlier caused a subsequent hearing loss and tinnitus, since anatomical and physiological data suggests that it is unlikely that delayed effects occur.  

While the appellant maintains that he has bilateral hearing loss and tinnitus related to acoustic trauma experienced in active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report that hearing problems and tinnitus had their onset in service, his statements have been inconsistent in this regard and lack credibility.  They are not afforded significant probative weight.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the appellant 's claims for service connection for bilateral hearing loss and tinnitus, and his claims are therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


